Title: To Alexander Hamilton from Benjamin Hawkins, 26 November 1791
From: Hawkins, Benjamin
To: Hamilton, Alexander



Senate Chamber [Philadelphia] 26 novr. 1791
Dear Sir,

The legislature of North Carolina will soon be in Session, and I think it of considerable importance, that they should be informed of the Reasons Why you have refused to that State, the right, claimed by their executive, to subscribe their certificates or notes, issued prior to the first of January 1790, and received into the treasury. I therefore request the favour of you to give me such information on this subject as you may judge proper.
I request the favour also of your opinion on the 17 sec. of the act making provision for the debt of the United States. That you may clearly comprehend my object in this request, I will state the following Quere; Is the State of North Carolina entitled to receive from the United States, an interest ⅌ centum per annum, upon so much of the sum, as shall not have been subscribed, equal to that which would have accrued on the deficiency, had the same been subscribed, in trust for the non subscribing creditors; to continue until there shall be a settlement of accounts between the United States & the individual States &ca.?
I have the honor to be, very   Sincerely Dear Sir   your most obt. servt.
Benjamin Hawkins Honbe. Alexander HamiltonSecretary of the Treasury.
